DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, presently claims 1-10 and 13-20, the reply filed on 3/28/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/28/2022.
Claims 1-10 and 13-20 are under consideration on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 8,785,180; Reference A).
Zhang teaches a defoamer for a fermenter comprising 1) a body having a first hollow at a central portion thereof and having a disk shape, 2) a support having a second hollow connected with the first hollow, and extending from an upper surface and a lower surface of the body, and 3) a plurality of first vanes mounted on the lower surface of the body (see the impeller of Fig. 10g, having a disk with C-shaped paddles/vanes at the distal end, then a disk with perpendicular paddles/veins, and then two additional sets of 4 paddles, wherein the disks and paddles are arranged radially around the central support shaft), anticipating claims 1-5, 7, and the embodiment of C-shaped vanes for the eccentric angle of claim 5 and for claim 9. Zhang further teaches the impeller operatively connected to a fermentation apparatus (Example 4), anticipating claim 8. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-10, 13-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 8,785,180; Reference A) in view of Lee (KR 10-2016-0056105; original and machine translation of record).
The teachings of Zhang are relied upon as set forth above in rejecting claims 1-5 and 7-9 as anticipated under 35 U.S.C. § 102(a)(1), and reads on the fermenter of claims 10, 13-16, and 18-20.
Regarding claims 10, 13-16, and 18-20,  Zhang is silent if the body of the defoamer for a fermenter is mounted on the rotary shaft to be located at a height that is not less than the height of initial broth located in the container.
Lee teaches an fermentation apparatus having a foam removal unit, the unit comprising a body having a first hollow at a central portion having a disk shape and a support connected to said first hollow, wherein said support extends vertically both above and below said disk shape, wherein the disk shape comprises a plurality of vanes/fins mounted on the under/lower side of said disk shape (i.e. disk 500 comprising spiral members 520, wherein said disk is hollow in the center to accommodate rotary shaft 400) (Fig. 1), and wherein said disk is installed such that it is at the same height as the surface of the solution which is supplied with water and culture fluid (e.g. the culture medium or culture broth)(¶17 of the machine translation), reading on defoamer placement for claims 10, 13-16, and 18-20.
Regarding claims 10, 13-16, and 18-20, it would have been obvious before the invention was filed to place the defoamer of Zhang comprising a disk shape and a plurality of first vanes mounted on the lower surface of the body at the same height as the surface of the culture medium/broth in Zhang’s fermenter in view of Lee. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Lee and Zhang are directed towards defoaming devices nested within fermenters. The skilled artisan would have been motivated to do so because Lee teaches that placement of the defoaming disk at the same height as the surface of the solution is advantageous to reduce the foam in the liquid medium/broth during fermentation methods.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed. 

Claims 1-10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 8,785,180; Reference A) in view of Lee (KR 10-2016-0056105; original and machine translation of record) and Stimpson et al. (US 2,750,328; Reference B).
The teachings of Zhang are relied upon as set forth above in rejecting claims 1-5 and 7-9 as anticipated under 35 U.S.C. § 102(a)(1), and reads on the fermenter of claims 10, 13-20.
Regarding claims 10 and 13-20, Zhang is silent if the body of the defoamer for a fermenter is mounted on the rotary shaft to be located at a height that is not less than the height of initial broth located in the container. Regarding claims 6 and 17, Zhang does not teach
Lee teaches an fermentation apparatus having a foam removal unit, the unit comprising a body having a first hollow at a central portion having a disk shape and a support connected to said first hollow, wherein said support extends vertically both above and below said disk shape, wherein the disk shape comprises a plurality of vanes/fins mounted on the under/lower side of said disk shape (i.e. disk 500 comprising spiral members 520, wherein said disk is hollow in the center to accommodate rotary shaft 400) (Fig. 1), and wherein said disk is installed such that it is at the same height as the surface of the solution which is supplied with water and culture fluid (e.g. the culture medium or culture broth)(¶17 of the machine translation), reading on defoamer placement for claims 10, 13-16, and 18-20.
Stimpson teaches a fermenting apparatus comprising an impeller which causes circulation of the liquid within the fermenter and introducing air through open-ended fermenters for aerobic fermentation which generates foam (Col. 1, lines 15-30 and Fig. 1). Stimpson teaches that impeller 15 comprises a disk which has fastened to it impeller blades, wherein said blades extend tangentially from an inner circle concentric with the axis of rotation to the periphery of the diss (Fig. 2 and Col. 1, lines 64-72, noting Fig. 2 of Stimpson has a similar structure to Fig. 4 of the disclosure), reading on claims 6 and 17. Stimpson teaches that the fermenter comprising impeller 15 is particularly advantageous to disperse air within a nutrient solution (Col. 2, line 64 through Col. 3, line 7), reading on claims 6 and 17.
Regarding claims 10, 13-20, it would have been obvious before the invention was filed to place the defoamer of Zhang comprising a disk shape and a plurality of first vanes mounted on the lower surface of the body at the same height as the surface of the culture medium/broth in Zhang’s fermenter in view of Lee. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Lee and Zhang are directed towards defoaming devices nested within fermenters. The skilled artisan would have been motivated to do so because Lee teaches that placement of the defoaming disk at the same height as the surface of the solution is advantageous to reduce the foam in the liquid medium/broth during fermentation methods.
Regarding claims 6 and 17, it would have been obvious before the invention was filed to substitute the impeller of Stimpson for the impeller of Zhang. A person of ordinary skill in the art would have had a reasonable expectation of success in so because both Stimpson and Zhang are directed towards fermenters comprising impellers for mixing the culture media/broth. The skilled artisan would have been motivated to do so because Stimpson teaches that the fermenter comprising impeller 15 is particularly advantageous to disperse air within a nutrient solution, and so the substitution would be advantageous in aerobic fermentation methods.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed. 

Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Sean C. Barron/Primary Examiner, Art Unit 1653